DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 18, 2021.
In view of the Amendments to the Claims filed March 18, 2021, the rejection of claim 5 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 25, 2020 has been withdrawn.
In view of the Amendments to the Claims filed March 18, 2021, the rejections of claims 1-9 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent September 25, 2020 have been modified only in response to the Amendments to the Claims.
Claims 1-8 and 10 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:    
Claim 1 recites, “the reflector redirecting the passed infrared radiation to an upconverter film for converting the passed infrared radiation to the upconverter film for directly transmitting an upconverted infrared radiation to a photovoltaic converter” which is grammatically incorrect. 
Appropriate correction is required.
Amending “the reflector redirecting the passed infrared radiation to an upconverter film for converting the passed infrared radiation to the upconverter film for directly transmitting an upconverted infrared radiation to a photovoltaic converter” to and for directly transmitting an upconverted infrared radiation to a photovoltaic converter” would overcome the objection.
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 recites, “a spectral separator…for…passing infrared radiation directly from the received solar energy to a reflector”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a spectral separator for passing infrared radiation directly from the received solar energy to a reflector.
Claim 1 recites “an amorphic light concentrator for concentrating received solar energy” (see line 5-6), in other words the received solar energy is concentrated through the amorphic light concentrator. 
The specification does not discuss or describe any spectral separator that passes infrared radiation directly from the received solar energy because the received solar energy is first concentrated through the amorphic light concentrator. Dependent claims are rejected for dependency.
Claim 1 recites, “the photovoltaic converter for converting redirected infrared radiation up to a visible and ultraviolet light spectrum.
The specification, as originally filed, does not evidence applicant had in possession an invention including the photovoltaic converter for converting redirected infrared radiation up to a visible and ultraviolet light spectrum.
The specification teaches a photovoltaic converter for converting redirected infrared radiation which has been up-converted to a visible and ultraviolet light spectrum but does not discuss or describe any photovoltaic converter for converting “redirected 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the upconverter film” on line 18. However, it is unclear as to which upconverter film “the upconverter film” recited on line 18 of claim 1 is referring to since there is already more than one previously recited upconverter film (see line 11 and see line 16-17). Dependent claims are rejected for dependency. 
Claim 10 ends with “.-.”. It is unclear as to what limitations claim 10 imparts on the claimed apparatus because it is unclear as to what the “.-.” requires. 
Claim 1 recites the limitation "the polychromatic radiant energy" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the polychromatic radiant energy” recited on line 2 of claim 1 is referring to the “radiant energy” recited on line 1 of claim 1 or if “the polychromatic radiant energy” recited on line 2 of claim 1 is referring to an entirely different polychromatic radiant energy altogether. Dependent claims are rejected for dependency.
Amending “the polychromatic radiant energy” to “polychromatic radiant energy” or “the radiant energy” would overcome the rejections. 
Claim 4 recites the limitation "the concentrator" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the concentrator” recited on line 1 of claim 4 is referring to the “amorphic light concentrator” recited on line 4 of claim 1 or if “the concentrator” recited on line 1 of claim 4 is referring to an entirely different concentrator altogether. 
Claim 5 recites the limitation "the concentrator" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the concentrator” recited on line 2 of claim 5 is referring to the “amorphic light concentrator” recited on line 4 of claim 1 or if “the concentrator” recited on line 2 of claim 5 is referring to an entirely different concentrator altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al. (“Enhancing Solar Cell Efficiency Using Photon Upconversion Materials”, Nanomaterials 2015, 5, pages 1782-1809) in view of Parker et al. (U.S. Pub. No. 2011/0186106 A1) and Ishihara et al. (U.S. Pub. No. 2017/0207745 A1).
With regard to claims 1-5, Shang et al. discloses an apparatus for obtaining radiant energy from a polychromatic radiant energy source and converting the polychromatic radiant energy to electric energy, the apparatus comprising:
an infrared-visible converter comprising an upconverter film (such as the layer directly above the “DSSC” type solar cell of “Structure two” depicted in Fig. 6 cited to read on the claimed infrared-visible converter comprising an upconverter film as the cited layer/film includes upcoversion materials; see for example Table 1 exemplifying selectable upconversion materials include dopant ion Yb3+-Tm3+ in host material NaYF4
a photovoltaic converter for converting infrared radiation up-converted to a visible and ultraviolet light spectrum (such as the “DSSC” type photovoltaic converter depicted in “Structure two” in Fig. 6).

Shang et al. does not disclose the apparatus comprising an amorphic light concentrator, a spectral separator, and an IR reflector.
However, Parker et al. discloses an apparatus for obtaining radiant energy from a polychromatic radiant energy source (see Title and Abstract). Parker et al. discloses 
an amorphic light concentrator formed on a transparent body (such as Fresnel lens 20a depicted in the embodiment of Fig. 3B; see Fig. 6 detailing Fresnel lens design formed on a transparent body 620; see [0066] teaching PMMA which is a non-crystalline material) and comprising
a converging Fresnel lens, the amorphic light concentrator for concentrating received solar energy and for transmitting received solar energy to a diverging Fresnel lens and to a collimator for collimating solar energy as it exits the diverging Fresnel lens (see [0039] exemplifying a converging Fresnel lens can be used to pass incident radiant energy, for example, to a diverging Fresnel lens and a domed Fresnel lens has been developed, the dome having a circular footprint on an otherwise flat Fresnel lens surface; see embodiment in Fig. 3B depicting cited Fresnel light concentrator 20a transmitting solar received solar energy to a collimator 15 for collimating solar energy as it exits the Fresnel light concentrator 20a; the selection of the domed Fresnel lens comprising the cited converging and diverging Fresnel lenses for the Fresnel lens 20a in the [0039]);
a spectral separator comprising a dichroic lens for orthogonally transmitting visible and ultraviolet light to a photovoltaic converter and passing infrared radiation directly from the received solar energy to a device using IR light (such as spectral separator 40 depicted in Fig. 3B and described in [0073] as a dichroic filter which “passes infrared energy…on to an accumulator 70 not shown below. Separator 40 reflects visible light toward Fresnel lens 20b for delivery to a photovoltaic cell 50 not shown.”; see for example [0061] teaching splitting IR solar energy from UV and visible solar radiation). 

Parker et al. teaches the amorphic light concentrator, collimator, and spectral separator system allows for concentration and multiplication of light (see Abstract) as well as uniformly distributing light evenly over a PV device (see [0039]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have utilized the apparatus of Shang et al., the cited photovoltaic converter having the upconverter film coating, in the cited concentrator system of Parker et al. because it would have provided for concentration and multiplication of light and uniformly distributing light evenly over the surface of the cited photovoltaic converter having the upconverter film coating of Shang et al. 
Shang et al., as modified by Parker et al. above, does not discloses an apparatus also including an IR reflector.
[0019]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of Shang et al., as modified by Parker et al. above, to include the infrared reflection mirror of Ishihara et al. because it would have provided for further concentration of IR radiation onto a target converter. 
The only other difference between the invention, as claimed in claim 1, and the apparatus of Shang et al., as modified by Parker et al. and Ishihara et al. above, is the redirected infrared radiation is transmitted to the cited upconverter film and photovoltaic converter instead of a separate IR converter.
However, Parker et al. already teaches optionally directing passed IR solar energy to a heat accumulator (recall 70 not shown below in Fig. 3B) or to additionally generate electricity (see Abstract) such as a solar cell (see [0047]).
Thus, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of Shang et al., as modified by Parker et al. and Ishihara et al. above, to include transmitting the redirected infrared radiation from the cited IR reflector to the cited upconverter film and photovoltaic converter because it would have led to additional generation of electricity since the photovoltaic converter taught by Shang et al. includes an unconverter film which utilizes IR radiation for conversion into electricity. 

Shang et al., as modified by Parker et al. and Ishihara et al. above, teaches the cited photovoltaic converter converting both received visible and ultraviolet light from the dichroic lens (recall Parker et al. [0073] and [0061] as cited above) and upconverted infrared radiation converted to visible and ultraviolet light from the upconverter film to electric energy (as modified above to transmit the redirected infrared radiation from the cited IR reflector to the cited upconverter film and photovoltaic converter because it would have led to additional generation of electricity since the photovoltaic converter taught by Shang et al. includes an unconverter film which utilizes IR radiation for conversion into electricity).
With regard to claim 6, independent claim 1 is obvious over Shang et al. in view of Parker et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Shang et al., as modified above, discloses wherein
the spectral separator comprises a dichroic lens for orthogonally transmitting visible and ultraviolet light to the photovoltaic converter (recall rejection of claim 1 above) and
transmitting infrared radiation to the reflector (recall rejection of claim 1 above)
in line with the diverging Fresnel lens, the collimator and the reflector (as depicted in Fig. 3B of Parker et al., the cited diverging Fresnel lens of selected Fresnel concentrator 20a in a line connecting the cited collimator 15 and necessarily along a line connecting the cited reflector suggested by Ishihara et al. since light passed through 20c passes below to the cited reflector).
With regard to claim 7, independent claim 1 is obvious over Shang et al. in view of Parker et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Shang et al., as modified above, discloses further comprising 
a motor system controlled according to a sun calendar for moving said apparatus to follow a source of electromagnetic radiation sun light (see [0069] of Parker et al.)
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al. (“Enhancing Solar Cell Efficiency Using Photon Upconversion Materials”, Nanomaterials 2015, 5, pages 1782-1809) in view of Parker et al. (U.S. Pub. No. 2011/0186106 A1) and Ishihara et al. (U.S. Pub. No. 2017/0207745 A1), as applied to claims 1-7 above, and in further view of Mahboub et al. (“Efficient Infrared-to-Visible Upconversion with Subsolar Irradiance” Nano let. 2016, 16, 7169-7175).
With regard to claim 8, independent m 1 is obvious over Shang et al. in view of Parker et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above.
Shang et al., as modified above, does not teach wherein the upconverter film comprises a Pb/S/Rubrene thin film.

Mahboub et al. discloses an apparatus (see Abstract) and discloses a photovoltaic device comprises an upconverter material for converting infrared energy to visible energy for photo-voltaic conversion and comprises a lead sulfide/rubrene material (see Abstract and see page7169 teaching lead sulfide/rubrene thin films).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the upconverter film of Shang et al., as modified above, to include the lead sulfide/rubrene material of Mahboub et al., reading on the claimed lead sulfide/rubrene thin film, because it would have provided for a broader spectral range for upconversion and emission.
With regard to claim 10, dependent claim 8 is obvious over Shang et al., as modified by Parker et al., Ishihara et al., and Mahboub et al. as discussed above. Shang et al., as modified above, teach wherein the upconverter film capable of being placed anywhere between one millimeter of the IR reflector and the photovoltaic converter because the cited upconverter film is a coated film (recall Shang et al. at Fig. 6) which is structurally capable of being applied to the surface of the cited photovoltaic converter (and actually is applied to the surface of the cited photovoltaic converter as depicted in Fig. 6 of Shang et al.) as well as being “capable” of being applied to the cited IR reflector as it is a coated film which would provide for being capable of being placed between one millimeter of the cited IR reflector and the photovoltaic converter.

Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.
Applicant notes that the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 27, 2021